Citation Nr: 1113132	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  08-36 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for internal derangement of the right knee, status post arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1956 to February 1960, from March 1961 to November 1977, and from May 1978 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2010.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

The Veteran underwent a VA examination in May 2007 at which it was noted that he had not had treatment for his knee since 2003, although he had continued to have some pain.  He was aware of minor pain most of the time, which he rated as a one out of ten.  The pain did not interfere with activity, but he had "quit" deep knee bends a long time before, and avoided squatting.  He said he also did not do deep squats because of knee pain.  He got pain under the distal patella an average of two times a week, which occurred with or without activity.  The knee did not lock or give out, and activity was not limited by pain, weakness, fatigue, or lack of endurance.  The examiner wrote that the Veteran "carries on with what he is doing" and had no major flare-ups which limited his activity.

On examination, flexion of the right knee was to 120 degrees without pain.  Collateral and cruciate ligaments were intact, and there was no calf tenderness.  The examination report indicates that the Veteran did three sets of ten squats without pain or discomfort.  Range of motion did not change with repetitive motion testing.  X-rays of the right knee showed moderately reduced cartilage space medially, and the impression was postoperative right knee.

The Veteran wrote in his November 2008 VA Form 9 that he had ever-present and increasing pain in his knee.  The knee was weakening and was affecting his mobility, and there was a noticeable difference from the current year to the prior one.  He further stated that the pain flares were frequent and lasted for several days, and he could walk for reduced distances and had a noticeable limp.  There were times when the knee "tried" to bend backwards.

December 2008 private orthopedic treatment notes indicate that the Veteran complained of medial knee pain that varied with activity.  On examination there was a full range of motion, mild patellofemoral crepitus, no effusion, marked medial compartment tenderness over the medial femoral condyle and medial tibial plateau, and mild joint line tenderness.  There was discrete endpoint with anterior drawer and Lachman's sign.  X-rays showed early medial compartment osteo arthritis.  The Veteran was referred to physical therapy, at which he complained of a constant ache and occasional sharp pains that averaged three to four out of ten.  He complained of weakness and occasional limping, and he felt as though the knee would give out on occasion.  Range of motion of the right knee was 0 to 122 degrees, and there was pain at the end range of knee flexion on the right side.  Straight leg raise was 50 degrees on the right.  The Veteran was to be treated for two to three times a week for four to six weeks, as needed.

The Veteran testified at his June 2010 hearing that he cannot perform squats, and that the May 2007 VA examination report is incorrect in stating that he performed them at the examination.  He said activity increases his level of pain, and he is no longer able to mow his lawn for the hour and a half it takes to complete the task.  Sometimes the knee is on the verge of buckling backwards, and others times there is severe pain at the base of the kneecap on the medial side.  He said he could no longer camp or climb mountains.  He used an orthopedic device prescribed by a doctor and sometimes he wrapped a bandage around the knee.  He took Tylenol, and walked with a slight limp.  His representative indicated that the Veteran's problems with the right knee had worsened since the May 2007 examination.

The U.S. Court of Appeals for Veterans Claims (Court), in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), found that once VA undertakes the effort to provide an examination, it must provide an adequate one.  In the present case, the Veteran has testified that he could not, in fact, perform the knee squats which the May 2007 examination report indicated he performed.  Furthermore, there is evidence of record that the Veteran's right knee has worsened since the examination.  The Court has held that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Thus, the Board finds that the Veteran should be provided with a new VA examination regarding his right knee.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information and, if necessary, authorization, to enable the RO to obtain any additional evidence, not already of record, which pertains to the claim for an increased evaluation for internal derangement of the right knee, status post arthroscopy.  Invite the Veteran to submit all pertinent evidence in his possession, and explain the types of evidence that it is his ultimate responsibility to submit.

2.  After all available records and/or responses from each contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, arrange for the Veteran to undergo VA examination to evaluate his right knee with an examiner other than the one who examined him in May 2007.  The claims file, to include a copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's documented medical history and contentions regarding the internal derangement of the right knee, status post arthroscopy.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner(s) prior to the completion of his or her report), and all clinical findings should be reported in detail.

3.  Thereafter, readjudicate the Veteran's claim for an increased evaluation for the service-connected internal derangement of the right knee, status post arthroscopy.  If the decision remains adverse to the Veteran, he and his representative must be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

